[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant requests this court to order the plaintiff (post-dissolution) to subordinate his second mortgage so that she may refinance her first mortgage for a greater amount. Here the purpose of refinancing is to receive cash to improve the home and to lower the defendant's high mortgage payments to the bank.
While the reasons the defendant offers for refinancing are economically sound, this court finds that it is without jurisdiction to order the subordination. The court retains jurisdiction to enforce property division orders not modify them. Bunche v. Bunche, 180 Conn. 285 (1980) 285; Ammurato v. Ammurato, 5 Conn. App. 198 (1985). The defendant motion for contempt is denied.
At the hearing a second issue developed as to which "promissory note" to use in order to implement the judgment CT Page 8711 decree. After examination of each of the documents submitted the court orders the document prepared by the defendant's attorney be used. Court will deny counsel fees to both parties.
Norko, J.